STATE OF VERMONT

                             ENVIRONMENTAL COURT

                                                  }
In re: Sorrentino Building Site Application       }    Docket No. 231-10-07 Vtec
        (Appeal of Sorrentino)                    }
                                                  }

                        Decision and Order on Pending Motions

      Appellant Alfonse Sorrentino appealed from a decision of the Development

Review Board (DRB) of the Town of Woodstock, determining that his application to

develop a residential building site in the Scenic Ridgeline overlay district was

incomplete. Appellant-Applicant is represented by Kirk C. Kardashian, Esq., and Robin

Stern, Esq.; the Town is represented by Todd C. Steadman, Esq.

      The Town has moved to dismiss Questions 5 and 6 of the Statement of

Questions,1 and both parties have moved for summary judgment. The following facts

are undisputed unless otherwise noted.



Town’s Motion to Dismiss Questions 5 and 6

      Because this appeal is de novo rather than on the record, the question of what the

DRB required from Appellant or from any similarly situated applicants is not relevant,

unless Appellant intended to make a constitutional equal protection argument not

1Questions 2 through 6 of the Statement of Questions are posed in terms of whether the
DRB erred in various ways. However, the Town of Woodstock has not adopted the
procedures necessary for appeals from its decisions to be on the record. Compare 24
V.S.A. §§ 4471(b), 4472(a) (third sentence), and V.R.E.C.P. 5(h) (explaining on-the-record
appeals), with 24 V.S.A. § 4472(a) (second sentence), and V.R.E.C.P. 5(g) (explaining de
novo appeals). For the purposes of the present motions, this decision will treat those
questions as if they had been stated in de novo terms. As the appeal is resolved on the
basis of these motions, we will not require Appellant to file a restated Statement of
Questions.
                                              1
explicitly stated in Question 5. See In re Letourneau, 168 Vt. 539, 549 (1998) (regarding

the required showing in an enforcement context as to selective treatment); see also In re

Valois Airplane Storage Application, No. 254-11-07 Vtec, slip op. at 10–11 (Vt. Envtl. Ct.

Sept. 23, 2008) (Wright, J.).

       Similarly, because this appeal is de novo rather than on the record, the accuracy

of the DRB’s minutes is not relevant in the present appeal. Appellant does not claim

that this matter should be remanded for the DRB to correct deficiencies in a decision

reflected in the minutes. See V.R.E.C.P. 5(i); e.g., In re Chandler Repair and Home

Industry Application, No. 79-4-07 Vtec, slip op. at 2, 4 (Vt. Envtl. Ct. Feb. 19, 2008)

(Wright, J.).

       Accordingly, the Town’s motion to dismiss Questions 5 and 6 must be

GRANTED.



Cross-Motions for Summary Judgment

       Appellant owns property located on Golf Avenue in the Residential Five Acre

zoning district; a portion of the property is also located in the Scenic Ridgeline overlay

zoning district. Appellant is an architect who intends to design the single-family house

at issue in the present proceedings.

       Development of a single-family dwelling in the Residential Five Acre district (but

not also within an overlay district) requires only an administrative permit to be

obtained from the Administrative Officer.       §§ 302(C)(2), 707, 708(B)(2).2   However,


2
  All references are to sections of the Town of Woodstock Zoning Regulations, as
amended through August 7, 2007, unless otherwise noted. We note that amendments to
§ 406 of the Zoning Regulations, Scenic Ridgeline Review, were adopted on December
18, 2007; however, neither party suggests that those amendments were applicable to the
August 2007 application at issue in this proceeding. See 24 V.S.A. § 4449(d) (requiring
that applications submitted after the date of public notice for the first public hearing on
an amended zoning ordinance be reviewed under the proposed regulations).
                                            2
development of a single-family residence in the Scenic Ridgeline overlay district also

requires DRB3 action under § 406. One issue raised by the present motions is whether

§ 406 also requires conditional use review for projects in the Scenic Ridgeline overlay

district, §§ 406(D)(1), (2), 708(C), 710, even if such a project is exempt from § 406(F)

scenic ridgeline review due to a non-visibility determination, § 406(E)(2)(a).

       In October of 2005, Appellant had received an Administrative Permit (the 2005

Permit) to build a single-family home on a portion of his property that was not in the

Scenic Ridgeline overlay district. However, after receiving this permit, he determined

that the permitted residence would be quite visible from town highways, contrary to his

own wishes and the purposes of the Scenic Ridgeline overlay regulatory scheme.

       In August of 2007, Appellant therefore submitted a new application for

conditional use approval4 (the 2007 Plan) to place the house on a portion of his property

within the Scenic Ridgeline overlay district, but placed so that it would be screened

from visibility by what he characterized (in the Project Description appended to his

application) as a “thick wall of mature hemlock trees.” Under the 2005 Permit some of

these trees would have been removed for construction of the house and its driveway.

The 2007 Plan depicts the stand of mature hemlocks with the note: “existing 100 foot

hemlocks to remain as necessary to provide adequate screening.”

       The 2007 Plan also depicts the footprint of what is depicted on the plan and

labeled as the “proposed residential building envelope,5” and shows the “limits of


3 The Zoning Regulations still refer separately to the Planning Commission and the
Zoning Board of Adjustment; this decision will refer to the DRB as the Town of
Woodstock now has a DRB.
4 See Appellant’s Ex. 1 at 3.   This form, entitled “Overlay Zoning Conditional Use
Support Statement,” was submitted by Appellant as part of his 2007 application.
5
   The term “building envelope” is commonly used to indicate a two-dimensional area
laid out on a plan or topographical map. See In re Rouleau Property Appeals, Nos. 231-
12-04 Vtec, 29-2-05 Vtec, 192-9-05 Vtec, 28-2-05 Vtec, 193-9-05 Vtec, slip op. at 4 (Vt.
Envtl. Ct. Nov. 17, 2006) (Wright, J.). The term may be used in the sense of all of the
                                             3
disturbance” as just outside that footprint. Note 6 to the 2007 Plan gives the dimensions

of this “proposed residential building envelope” as “length = 230’, width = 100’, height =

35’.” That is, Appellant provided the maximum extent of the volume of space within

which the building would be constructed.6 He requested in his Project Description that

the Conservation Commission use that maximum volume to determine whether any

portion of it would be visible, as required by § 406(E)(2)(a).

       Appellant did not at that time submit the building elevations required for an

administrative permit application by § 708(B)(2)(c), as he was applying first for

conditional use approval and wished to obtain the non-visibility determination at the

outset. He preferred not to design the building until the Conservation Commission

would have determined that the entire potential building volume is not visible from

any Town highway, and therefore that review by the DRB under the Scenic Ridgeline

overlay district criteria in §§ 406(F) and (G) would not be required.

       In August of 2007, Appellant submitted the 2007 Plan application to the Zoning

Administrator, who forwarded it7 to the Conservation Commission for the required

visibility determination applicable to projects in the Scenic Ridgeline overlay district

pursuant to § 406(E)(2)(a). Under that section, the Conservation Commission must



surface area of the property within which a building legally could be built, e.g., In re
LaBounty Enters. Variance Application, No. 18-2-06 Vtec, slip op. at 4 (Vt. Envtl. Ct. July
14, 2006) (Durkin, J.), or in the sense of a smaller proposed development area within
which an applicant actually proposes to place a building, e.g., In re Anne C. Rose
Revocable Trust Bldg. Permit, No. 290-12-07 Vtec, slip op. at 3 (Vt. Envtl. Ct. Sept. 30,
2008) (Wright, J.), aff’d, No. 2008-450 (Vt. Mar. 5, 2009) (unpublished mem.). Because
Appellant actually proposed a maximum potential building volume, this decision will
not otherwise use the term “building envelope.”
6
  Appellant does not plan to construct a residence that would occupy the entire volume
of this volume of space; the actual residence would occupy only a portion of it.
7  The Zoning Administrator must have determined the application to be complete, as
the time period for § 406(E)(2)(a) action by the Conservation Commission is measured
from “receipt by the Zoning Administrator of a complete application.”
                                             4
determine whether “the proposed land development will be visible to the naked eye

from at least one vantage point on Class I and II town highways, or from at least two

vantage points on Class III town highways, with those vantage points being separated

by at least 500 feet.” This visibility or non-visibility determination is solely within the

jurisdiction of the Conservation Commission under § 406(E)(2)(a); the DRB does not

participate in that determination and the Regulations do not give the DRB any authority

to change, disregard or overrule the Conservation Commission’s visibility8 or non-

visibility determination.

       Section 406(E)(2)(a) exempts “land development that will not be visible from any

town highway” from further review under § 406. This is a self-executing provision once

the Conservation Commission makes the determination that the proposed project will

not be visible; that is, it does not require a ruling by the DRB. Section 406(E)(2)(a) then

requires that the Conservation Commission “so report” the non-visibility exemption to

the DRB.

       In the present case, after a site visit, the Conservation Commission addressed the

issue of visibility in its September 19, 2007 meeting. While the approved minutes reflect

that some members of the Conservation Commission felt that the application was

incomplete, due to the lack of a “house plan,” others felt that if the site is not visible

then it should not matter if a house plan is submitted or not. The approved minutes

reflect that the Town Planner reported to the Commission that the site cannot be seen

from any town road or state highway. The approved minutes also state that “[t]he area

is heavily forested with a strong band of mature hemlock located due west of the


8 If a development will be visible, the Conservation Commission must go on to prepare
and submit to the DRB a report concerning the development, with recommendations.
§ 406(E)(2)(b),(c). The DRB does have discretion to accept, disregard, or change these
Conservation Commission recommendations. § 406(E)(6). The DRB must review a
visible development under the criteria contained in §§ 406(F) and (G), and may impose
conditions on its approval of a visible development under § 406(H).
                                            5
building envelope. This effectively blocks any possible views from Pine Street or South

Street.”   The approved Conservation Commission minutes state that the following

motion passed by a vote of 5-2: “based on the evidence thus far presented this site

appears to be a better site than the current approved administrative permit[,]with

acknowledgement that a building plan was not filed.”             While the phrase: “the

C[onservation] C[ommission] per Section 406 E.2 states the proposed site is not visible

from a town road or state highway” was deleted from the draft minutes,9 the DRB’s

September 25, 2007 minutes reflect that the Conservation Commission had reported its

non-visibility determination to the DRB, as follows: “[t]he Conservation Commission,

with a 5-2 vote, felt that the building envelope site is not visible from any town road or

state highway and therefore according to Section 406 E.2 should be exempt from Section

406 and proceed under other applicable regulations.” Attach. to Joint Statement of

Material Facts, Ex. 4, at 2.

       At its September 25, 2007 meeting, the DRB determined that the application was

incomplete “due to a lack of floor plans . . . [,] a tree plan, landscape plan[,] and grade

plan,” and stated that “[a]t a minimum, a design and location of structures and a tree

plan . . . are required.” Attach. to Joint Statement of Material Facts, Ex. 4, at 3. The DRB

continued the hearing to give Appellant an opportunity to provide additional

application materials; Appellant declined to do so and this appeal followed.



       It is necessary to step back from the particular issues of the present case to

understand the sequencing of the various permits that a given project might require.

All projects, no matter where they are located, require a zoning permit (administrative

permit) to be issued by the Administrative Officer. § 707. However, projects that also


9That is, the phrase appears in the draft minutes, but not in the approved minutes.
Compare Attach. to Joint Statement of Material Facts, Ex. 3, at 3 (draft minutes), with
Attach. to Joint Statement of Material Facts, Ex. 2, at 3 (approved minutes).
                                             6
require site plan approval or conditional use approval must obtain those approvals

from the DRB before the Administrative Officer may issue a zoning permit. §§ 709(A)

(site plan approval), 710(A) (conditional use approval). The application requirements

for a zoning permit (administrative permit) are found in the several subsections of

§ 708(B), depending on the nature of the application. The application requirements for

conditional use approval (and site plan approval) are found in § 708(C).

      In some of the overlay zoning districts, additional prior evaluation and approval

is required, and additional application elements are required to allow that prior

evaluation to occur. For example, in the Design Review overlay district, the required

application materials include a detailed scaled drawing illustrating the proposed

construction. § 404. An advisory Design Review Board considers each application

before making recommendations to the DRB, which acts on the Design Review

application according to the criteria found in § 404(F). Design Review approval is

separate from the other approvals, such as site plan approval, that may also be

applicable to a particular project.     See § 404(D)(3)(c)(ii) (providing that deemed

approval of a design review decision does not apply to “any additional zoning

requirements that may apply to the” proposed project).

      The process is similar in the Scenic Ridgeline overlay district, but featuring the

Conservation Commission rather than the Design Review Board. However, prior to

considering the merits of the application, the Conservation Commission also has the

responsibility for the crucial preliminary step of determining if the project will be

visible from the specified roadways. § 406(E)(2)(a).

      In addition, § 406(D)(1) also requires conditional use approval to be obtained for

land development in the Scenic Ridgeline overlay district; § 406(D)(2) allows the

applicant to request concurrent review from the DRB of the conditional use approval

requirements and the scenic ridgeline criteria (for projects that are subject to both

sections). Section 406(D)(1) is entitled “Prohibition Without Approval,” and reads in
                                            7
full as follows:

       Notwithstanding any other provisions in these Regulations, except as
       hereinafter provided, no land development shall take place in any Scenic
       Ridgeline District without the applicant first obtaining conditional use
       approval of a plan for such development from the [DRB].
That requirement in § 406(D)(1) contains two modifying initial clauses, which are not a

“model of clarity” in legislative drafting and have resulted in some of the confusion in

the present appeal. E.g., Brattleboro Tennis Club, Inc. v. Vermont Dept. of Taxes, 166

Vt. 604, 605 (1997) (mem.); In re Duncan, 155 Vt. 402, 407 (1990).

       Zoning ordinances are construed according to the same rules that are used to

interpret statutes. In re St. Mary’s Church Cell Tower, 2006 VT 103, ¶ 4, 180 Vt. 638

(mem.) (citing In re Nott, 174 Vt. 552, 553 (2002) (mem.)). The Court’s primary goal in

construing an ordinance is to give effect to the intent of the drafters. In re Pierce

Subdivision Application, 2008 VT 100, ¶ 28 (citing Lubinsky v. Fair Haven Zoning Bd.,

148 Vt. 47, 49 (1986)). To determine the drafters’ intent, the Court must first look to the

plain language of the ordinance, In re Handy, 171 Vt. 336, 341 (2000) (citing Town of

Hinesburg v. Dunkling, 167 Vt. 514, 525 (1998)), and should read the ordinance as a

whole in order to give effect to every part, In re Pierce Subdivision Application, 2008 Vt

100, ¶ 28 (citing In re Stowe Club Highlands, 164 Vt. 272, 279 (1995)).

       The plain language of § 406(E)(2)(a) exempts only non-visible development from

§ 406 review. § 406(E)(2)(a) (“Land development that will not be visible from any town

highway is exempt from this Section 406 . . . .”).    Nothing in the plain language of

§ 406(E)(2)(a) exempts non-visible development from the § 710 conditional use review

required for all development in the Scenic Ridgeline overlay district by § 406(D)(1).

       Appellant argues that the “except as hereinafter provided” language of

§ 406(D)(1) exempts non-visible development from § 710 conditional use review as well

as from § 406 Scenic Ridgeline review. This interpretation is not supported by the

overall purpose of § 406, and is not consistent with other provisions of § 406 when read
                                             8
as a whole. See In re Ambassador Ins. Co., 2008 VT 105, ¶ 22 (interpreting statute to be

consistent with the statute’s overall purpose); In re Margaret Susan P., 169 Vt. 252, 262

(1999) (“We interpret the statute as a whole, looking to the reason and spirit of the law

and its consequences and effects to reach a fair and rational result.”).

       Most importantly, a proposed development may be exempt from § 406 due to

non-visibility, for example, because a dense belt of trees prevents it from being visible

from the specified roadways, or because the building is set back a certain distance from

the edge of a cliff, or is limited to a single story. Once it is exempt from further review

under § 406, the DRB cannot use the authority of § 406(H) to impose conditions.

Exemption from further review under § 406 therefore cannot also exempt a project from

the requirement of obtaining conditional use approval, because the DRB then would

have no mechanism by which to impose the conditions that resulted in the exemption.

       Conditional use review allows the DRB to “attach such additional reasonable

conditions and safeguards as it may deem necessary” to approval of a proposed

development in order “to implement the purposes” of the Regulations. § 710(C). Non-

visible development in the Scenic Ridgeline overlay district requires conditional use

approval in order to ensure that the proposed development remains non-visible after

development.     This interpretation of the Regulations avoids an absurd result.       See

Bergeron v. Boyle, 2003 VT 89, ¶ 11 n.1, 176 Vt. 78 (citing Springfield Terminal Ry. Co.

v. Agency of Transp., 174 Vt. 341, 348 (2002)) (explaining that courts avoid a statutory

construction that leads to absurd results).          Thus, the requirement for obtaining

conditional use approval is the means by which the DRB can ensure that the exemption

conditions will be enforceable into the future. To use the same examples as in the

preceding paragraph, conditional use approval can impose the conditions that the

project be constructed according to certain plans, that a dense belt of trees not be cut

down, that a building be located so that it is set back a certain amount from the edge of

a cliff, or that a building be limited in height or lateral extent.
                                               9
       In this way, it gives effect to all sections of the ordinance to interpret the

“hereinafter” of “except as hereinafter provided” as referring only to the remaining

subsections of § 406(D). See In re Pierce Subdivision Application, 2008 Vt 100, ¶ 28

(citing In re Stowe Club Highlands, 164 Vt. 272, 279 (1995)). That is, § 406(D)(1)

prohibits “land development” in the Scenic Ridgeline overlay district without

conditional use approval. The term “land development” is otherwise only defined in

the state enabling statute (adopted by reference for administrative permits in § 707).

For the purposes of § 406(D), land development is more specifically defined by a list of

covered activities in § 406(D)(3).      Therefore, to interpret “except as hereinafter

provided” to modify the term “land development” in § 406(D)(1), referring to the types

of land development listed in § 406(D)(3), is a rational interpretation of the ordinance as

a whole. See also In re Curtis, 2006 VT 9, ¶¶ 6, 8, 179 Vt. 620 (mem.) (citing State v.

Teachout, 142 Vt. 69, 73 (1982)) (giving effect to more specific provision of zoning

ordinance over more general provision that could apply to the same activity); In re

Binkhorst Lake Access, No. 286-12-07 Vtec, slip op. at 5–6 (Vt. Envtl. Ct. Mar. 9, 2009)

(Wright, J.).

       Under this interpretation, § 406(D)(1) requires conditional use review for all

proposed projects in the Scenic Ridgeline overlay district that meet the more specific

definition of “land development” in § 406(D)(3). The “except as hereinafter provided”

language in § 406(D)(1) does not refer to any of the provisions of § 406(E), so that it does

not exempt non-visible development from conditional use review.              Therefore, an

application for development in the Scenic Ridgeline overlay district that meets the

definition of “land development” in § 406(D)(3), such as the application submitted by

Appellant in the present appeal, requires conditional use approval under § 710. As the

Conservation Commission has determined that Appellant’s proposed development will

not be visible under § 406(E)(2)(a), scenic ridgeline review under § 406(F)–(H) is not

required.
                                            10
       With regard to the completeness of the application, it is necessary to examine the

separate application requirements necessary for the scenic ridgeline visibility

determination, for conditional use approval, and for the zoning permit (administrative

permit).

       A complete application for scenic ridgeline review does not require prior

application for the zoning permit (administrative permit). It does require the applicant

to submit an application for conditional use approval (§§ 710, 708(C)), as well as the

elements required by § 406(E)(1): the location of the proposed land development, in

relation to the district and the topography; a to-scale map or sketch of the property,

with the area to be developed clearly indicated; a detailed description, including the

type and extent of the proposed development; a utility plan; and a tree plan, showing

where trees will remain, be thinned, and be removed.

       Appellant provided all of the elements10 required by § 406(E)(1) in the present

application, thereby allowing the Conservation Commission to make the non-visibility

determination. Appellant provided three different site plans, which together meet the

requirements of §§ 406(E)(1)(b), (c), and (e), as well as the detailed description required

by § 406(E)(1)(d). Appellant provided the Conservation Commission with a maximum

potential building volume, that is, a three-dimensional block of space within which the

building would be proposed to be built; this showed the complete “extent11 of proposed




10 In terms of the utility plan required by § 406(E)(1)(f), the 2007 Site Plan shows the
location of the proposed driveway and the approved septic sites. Most of the driveway
depicted on the 2007 Site Plan is not located within the Scenic Ridgeline overlay district.
The parties do not discuss in their memoranda whether a more detailed utility plan was
needed by the Conservation Commission to make the visibility determination.
11
    A two-dimensional building envelope would not have been sufficient for the
Conservation Commission to carry out its task, because it would not show the potential
height of the volume of space, from which the Conservation Commission could
determine whether it would be visible.
                                            11
development” required by § 406(E)(1)(d).12 The method used by Appellant of providing

a maximum potential building volume was sufficient for the Conservation Commission

to make the visibility determination required by § 406(E)(2)(a).

      Appellant may not have provided all the elements required by § 708(C) for the

DRB to perform conditional use review; it is ordinarily for the DRB to determine if it

requires more information for that purpose. The tree plan provided by Appellant may

not be sufficient for the purposes of conditional use review or the establishment of

enforceable screening conditions as to the extent to which trees will remain or be

removed from the screening stand of hemlocks. Furthermore, if Appellant provided a

site plan depicting proposed “landscaping, fencing, and screening,” § 708(C)(3)(d); a

“[c]onstruction sequence and time schedule for completion of each phase,” § 708(C)(4);

and confirmation of on-site septic approval from the Town and the State, § 708(C)(5),

these materials have not been provided to the Court. The DRB, and hence this Court in

a de novo appeal, may require additional information pursuant to § 708(C)(3)(d) and

§ 708(D).

      On the other hand, nothing in the applicable version of the Zoning Regulations

requires an applicant to submit an application for the administrative permit prior to or

concurrently with an application for conditional use approval. Rather, the DRB’s work

on conditional use approval (or on site plan approval for projects that require it) must

be completed before the administrative officer may rule on the zoning permit

(administrative permit) application.     §§ 709(A), 710(A).        Although ordinarily an

applicant submits all the applications concurrently, an applicant is entitled to postpone

the submittal of the final zoning permit application until after obtaining the other

prerequisite approvals from the DRB. See §§ 707, 708(B). For a single-family dwelling,


12The site plan showed the extent of disturbance of the trees on the site as being
coterminous with the lateral extent of proposed development, and showed the stand of
mature hemlocks proposed to be retained as necessary to block visibility.
                                            12
it is only in § 708(B)(2)(b) and (c) that a site plan showing the location of all proposed

structures, and an “[e]levation plan (showing all sides of building)” is required. The

materials required by § 708(B)(2) must be submitted by Applicant to obtain an

administrative permit before the proposed residence can be constructed, but they were

not necessary to the Conservation Commission’s determination of visibility under

§ 406(E)(2)(a), nor are they required to be submitted prior to conditional use review

under the applicable versions of §§ 708(C) and 710.



      Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED

that the Town’s Motion to Dismiss Questions 5 and Question 6 is GRANTED.

      Both parties’ Motions for Summary Judgment are GRANTED in part and

DENIED in part, as follows:

             As to Question 1, Appellant’s application met the requirements of

      § 406(E)(2)(a) for a determination of non-visibility, and therefore does not require

      further review under § 406(F), but Appellant’s application requires conditional

      use approval prior to its being considered for an administrative permit from the

      Administrative Officer under § 302(C)(2).

             As to Questions 2 and 4, summary judgment is GRANTED to Appellant;

      the application was complete to the extent required for the Conservation

      Commission to make its visibility determination under § 406(E)(2)(a), and with

      regard to the minimum requirements of § 708(C) for conditional use approval,

      although the DRB may require additional information in the context of

      conditional use approval. § 708(D).

             As to Question 3, summary judgment is GRANTED in part to Appellant,

      in that it is the Zoning Administrator who has authority to determine whether an

      application under § 406 is complete to the extent required for the Conservation

      Commission to make a visibility determination under § 406(E)(2)(a), but in part
                                            13
         to the Town, in that the DRB has the authority to determine whether an

         application for conditional use approval is complete.



         This decision appears to conclude the issues raised by the Statement of Questions

in this appeal. However, while consideration of an application for conditional use

approval must ordinarily be performed by the DRB prior to its consideration by this

Court, Appellant’s 2007 application was an application for conditional use approval, see

n. 4, supra, which the DRB should have proceeded to consider13 as soon as it received

the non-visibility determination from the Conservation Commission. Accordingly, a

telephone conference has been scheduled (see enclosed notice) to determine whether

Appellant wishes to proceed in this Court with the conditional use application, or

whether the case should be concluded in this Court and remanded for the DRB to rule

on the conditional use application, and for the Administrative Officer thereafter to rule

on an application for the zoning permit (administrative permit). Please be prepared to

discuss at the conference the application requirements for both remaining approvals,

whether there is any disagreement as to which version of the Zoning Regulations is

applicable, and whether mediation may now be appropriate in this matter.



         Done at Berlin, Vermont, this 6th day of April, 2009.




                              _________________________________________________
                                    Merideth Wright
                                    Environmental Judge




13   Under the regulations applicable to the 2007 application.
                                              14